         Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 1 of 6




             UNITED STATES DISTRICT COURT
               DISTRICT OF CONNECTICUT


CORALYS NEGRON ET AL

v                                         CASE NO. 3:17-CV-00583 JCH



PATRIOT AUTO SALES, LLC, ET            AL   June 8,2020



                 MEMORANDUM OF LAW IN OPPOSITION TO
                 THE PLAINTIFF'S MOTION FOR POST-APPEAL
                 ATTORNEY'S FEES


    Pursuant to Connecticut Federal Local Rule 7(a)(2), the Defendant Jason Winer herein

    submits the foregoing Memorandum of Law in opposition to the Plaintiff s Motion for Post-

    Appeal Attorney' s fees.



    RELEVANT FACTS, LAW AND ARGUMENT

    The Plaintiff s are seeking reimbursement for Attomey's fees and costs of travel and lodging

    in New York, in connection with responding to the Defendant's Winer appeal. The

    Plaintiff s are also seeking Attorney's fees in connection with filing post judgment

    interrogatories. The total amount claimed by the Plaintiff s is $22,650.00.


    This Court previously granted an award of Attorney's fees to the Plaintiff s in connection



                                   1
        Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 2 of 6




with pre-trial and trial proceedings. The award of Attorney's fees was pursuant to

The Magnuson Moss Warranty Act and The Connecticut Unfair Trade Practices Act,

respectively.




The Plaintiff s in support of its claim for post-appeal Attorney's fees and costs relies on

fonr cases namely: Nighv. Koons Buick Pantiac GMC,47S F.3d 183 (4th Cir' 2007),

Holmes v. LG Marion Crrp.,521 S.E.2d 528 (Va. 1999), Lavene v. Winnebago Indus-,702

N.$/. 2d652 (Mich. Ct. app. 2005),          and   Gillv. Btuebird Body Co,353 F. Supp 2d'1265

(M.D. Ga. 2005).

lnNigh,supra, the Plaintiff, inter alia, received      a favorable   jury verdict against the

Defendant for violations of the Truth in Lending Act (*TILA"). After a remand from the U.S.

Supreme Court the District Court awarded Attorneys fees to the            Plaintiffin connection with

responding to the appeal to the 4tr Circuit as well as to the Supreme Court. The 4tr Circuit

 affirmed the District Court's award of Attorney's fees. Id. The problem with the Plaintiffs

 use of the   Nigh caseto support its award of post-appeal Attorney's fee is that the analysis

 done by the 4ft Circuit is pursuant   to   15 U.S.C. 1640(a)(3) of    TILA. This Court ruled against

 the   Plaintiffs   and in favor of the Defendant Winer in connection with Counts of the

 Complaint related to violations of TILA. Therefore, theNigh case does not support an award

 of post-appeal Attomey's fees for PlaintifPs under the Magnuson Moss Warranty Act or the



                                            2
        Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 3 of 6



Connecticut Unfair Trade Practices Act. (The Plaintiff s also cites the case of Jenkins v.

Missouri, 127 F.3d709, (8d' CLr..1997). The Jenkins case involved       a desegregation case    in

r,vhich the   Plaintiff s attempted to get Afforney's fees under the Civil Rights Attorneys   Fees


Act of 1976 fortheir defense of the matter in t}e US Supreme Court. The 8e Circuit ruled

that the PlaintifPs did not prevail in the US Supreme Court and therefore were not entitled to

any legal fees under the Civil Rights Attorneys Fees Act of 1976. The Jenkins cases does not

authorize any claim the Plaintiffs have in this matter for Attorneys Fees under the Magnuson

Moss Warranty Act or the Connecticut Unfair Trade Practices Act).


 In   Lavene v. Winnebago Indus., Supra, The Michigan Court of Appeals determined that

Appellate Attomey's fees under Michigan Consumer Protection Act were allowable. The

Court i1Lavene,supra., ruled that costs such as for depositions, expert witnesses fees,

copying, postage and delivery and Appellate Attorney's fees may be awardable under the

Magnuson Moss Warranty AcL Supra, at 658. However, the Plaintiff s offer no authority

under Connecticut Law or the Second Circuit which would authorize Appellate Attorneys

under the Magnuson Moss \Marranty Act or the Connecticut Unfair Trade Practices.




It    Holmes v- LG Marion Corporation, Supra., the Plaintiffbrought claims under the Virginia

 Consumer Protection Act and the Magnuson Moss Warranty           Act. The Trial Court struck    the

 claims presented by the Plaintiffin connection with the Magnuson Moss Waranty Act. Id.

 The Trial Court in a bench trial awarded the Plaintiff damages under the Virginia Corsumer




                                          a
                                          J
       Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 4 of 6




Protection Act on1y. The Trial Court awarded Attorney's fees to the amount of actual

damages which was $4000.00        Id. The Plaintiffappealed   ttre award, inter alia, of Attorneys

fees and the Supreme Court of Virginia affirmed the award of Attorney's fees. Id.

Therefore, the Homes case does not stand for any authority that would award Appellate

Attorney's fees and costs to the Plaintiff   s   in the case at bar under the Magnuson Moss

Warranty Act or tlre Connecticut Unfair Trade Practices Act.


ln Gill v. Bluebird Body Co., supra, this was a consumer matter tried to the District Court in

the middle diskict of Georgia. After a successfirl jury verdict and award of damages to the

Plaintiff, the Trial Court then per motion by the Plaintiffawarded Attorneys fees and costs in

connection with the prosecution of the lower court matter.      Id.   This case had nothing to do

with   a   claim forpost-appeal Attorney's fees as the Plaintiffs are seeking in this matter and

should not be considered whatsoever by this Court in the case at bar.


Therefore, it is the Defendant Winer's contention that the Plaintiff s have not provided

sufficient authority for this Court to award post-appeal Attomeys and costs pursuant to the

Magnuson Moss Warranty Act or the Connecticut Unfair Trade Practices            Act. If this Court

does find such authority the Defendant asserts that the Attorney's fees requested by the




                                        4
         Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 5 of 6




   Plaintiff s are excessive inthe light of the Attorney's fees already awarded and should be

   reduced accordingly.



Defendant Jason Winer


    Lauren Winer Beck, Esq.
    30 Ferry Boulevard Untt2
    Stratford, Connecticut 066 I 5
    P- 203-870-8254
    F- 203-306-3275
    Email: Laurenbec@aol.com
    Fed Bar no. ct 29288




                                      5
       Case 3:17-cv-00583-JCH Document 119 Filed 06/08/20 Page 6 of 6




GERTIFIGATION OF SERVICE


I hereby certify that on June 8r 2O2O a copy of the foregoing was

filed electronically and served by mail on anyone unable to accept

electronic filing. Notice of this filing will be sent

by operation of the Gourtts electronic filing system-


 6        €d-1--,-
Lauren Winer Beck, Esq.
